Case 1:19-cv-18597-RMB-KMW Document 23 Filed 06/15/21 Page 1 of 2 PageID: 210



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE
                _______________
                                :
 RAYMOND SKELTON,               :
                                :    Civ. No. 19-18597 (RMB/KMW)
                Plaintiff       :
                                :
           v.                   :    ORDER TO SHOW CAUSE
                                :
 JOHN DOE DIETICIAN, et al.,    :
                                :
                Defendants      :
                                :

 APPEARANCES:

 Solomon Mordechai Radner, Esq.
 JOHNSON LAW, PLC
 EXCOLO LAW PLLC
 535 GRISWOLD ST.
 SUITE 2632
 DETROIT, MI 48226
            Attorney for Plaintiff

 Daniel S. Shehata, Deputy Attorney General
 Michael Ezra Vomacka, Deputy Attorney General
 New Jersey Office of the Attorney General
 Richard J. Hughes Justice Complex
 25 Market St, P.O. Box 112
 Trenton, NJ 08625
           Attorneys for Defendants


      This matter comes before the Court sua sponte for failure to

 prosecute.   Plaintiff   Raymond   Skelton,   represented    by   counsel,

 filed this putative prisoner class action complaint on October 2,

 2019, alleging the standardized diet served to prisoners within

 the New Jersey Department of Corrections violated their civil

 rights and the Americans with Disabilities Act. (Compl., Dkt. No.
Case 1:19-cv-18597-RMB-KMW Document 23 Filed 06/15/21 Page 2 of 2 PageID: 211



 1.) On October 30, 2020, this Court granted the motion to dismiss

 filed    by   Defendants     New    Jersey    Department    of     Corrections,

 Commissioner Marcus O. Hicks, and Administrator of South Woods

 State Prison John Powell. The claims against unidentified John Doe

 Defendants remained, and the Court granted Plaintiff leave to file

 an amended complaint within 45 days. (Opinion, Dkt. No. 21; Order,

 Dkt.    No.   22.)   More   than   seven   months   have   since    passed   and

 Plaintiff has not taken any action in this matter.

        Federal Rule of Civil Procedure 41(b) permits a district court

 to sua sponte dismiss an action for failure to prosecute. See e.g.

 Brownlee v. Monroe Cty. Corr. Facility, 816 F. App'x 622, 623 (3d

 Cir. 2020).

        IT IS therefore on this 14th day of June 2021,

 ORDERED that Plaintiff shall, within ten days of the date of

 entry of this Order, show cause why this Court should not

 dismiss this action, pursuant to Fed. R. Civ. P. 41(b), for failure

 to prosecute. Plaintiff’s failure to respond to this Order

 may result in dismissal of this action with prejudice.




                                              s/Renée Marie Bumb
                                              RENÉE MARIE BUMB
                                              UNITED STATES DISTRICT JUDGE




                                        2
